DETAILED ACTION
This Office action is in reply to application no. 16/650,428, filed 25 March 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “to which said customer is related to” is ungrammatically redundant.  The Examiner suggests striking the second occurrence of “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each claim is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention.  See id.  Further in regard to claim 15, this is a “use claim” which is not within one of the four statutory categories.  See MPEP § 2173.05(q).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (a) receiving a mortgage request, (b) making a mathematical calculation, (c) making a second mathematical calculation, and (d) using this information to provide a discount.   Steps (a) and (d) recite “commercial or legal interactions” such as “business relations”, as they are related to the provision of a mortgage, which are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Steps (c) and (d) are mathematical concepts, another listed category of abstraction.  Further, all the steps 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above.  This does not go beyond mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).
As the claims only manipulate information relating to a mortgage request, price-sensitivity data and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply setting forth an abstract computer “for carrying out a method” is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 includes a processor, memory, program code and a computer readable medium.  These elements are recited at a high degree of generality and only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-8, 10, 17, 18 and 20 are simply further descriptive of the type of information being manipulated; claims 9, 11, 12 and 19 simply recite further abstract manipulation of data; claim 13 simply requires access to a network; claim 15 simply requires using the computer of claim 1, and claim 16 purports to limit a person, which is of no patentable significance at all and does nothing to make the invention less abstract.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. (U.S. Publication No. 2005/0097033) in view of Strauss et al. (U.S. Publication No. 2017/0316459, filed 28 April 2017).

In-line citations are to Pretell.  Claims are examined as best understood.
With regard to Claim 1:
Pretell teaches: A computing system [0049; “server”] for allocating a discount to a mortgage request, said computing system comprising
a server, the server comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor, and optionally a network interface; [0049; various types of “memory” and “software instructions” that execute on “processors”] and
at least one computer-readable medium, [0049; “local database”] said computer-readable medium comprising a plurality of discount rules… [0068; the various options used to compute a discount read on such rules] at least one customer-lifetime-value model parameter and optionally a database; [0227; a user may choose “minimizing their total payments”; 0049; “database”]
said computing system configured for carrying out a method for said allocating of said discount, said method comprising the steps of:
(a)    receiving said mortgage request from a customer by said server, said mortgage request comprising request data… [0060; a user seeks “origination or refinancing” of a “loan” and is asked to “select a loan purpose”; 0061; the loan may be a “mortgage”]
 (c)    calculating customer-lifetime-value data based on said request data and said at least one customer-lifetime-value model parameter by said server, said customer-lifetime-value data comprising a customer-lifetime-value score; [0069; “Server 11 then presents the user with the most affordable loan, based upon the user’s preference either to minimize total payments or to minimize after-tax interest payments”; 0201-0202 showing the necessary calculation] and
(d)    allocating said discount to said mortgage request according to said plurality of discount rules, said plurality of discount rules comprising at least one discount rule… and at least one discount rule taking into account said customer-lifetime-value data. [0068; costs are “discounted to account for the time value of money, to provide users with a loan that minimizes non-principal payments”]

Pretell does not explicitly teach at least one price-sensitivity model parameter, calculating price-sensitivity data based on said request data and said at least one price-sensitivity model parameter by said server, said price-sensitivity data comprising a price-sensitivity score or taking into account said price-sensitivity data, but it is known in the art.  Strauss teaches a system for adaptive incentive allocation. [title] It may provide “financing or lease discounts”. [0004] It does this by determining a “price elasticity of demand” using a “demand model”, [0012] and determines the “effect of incentive changes” based in part on the price elasticity. [0088] Price elasticity reads on price sensitivity and is, per se, a score.  Strauss and Pretell are analogous art as each is directed to electronic means for providing financing.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Strauss with that of Pretell in order to account for such a well-known economic metric as price elasticity, as taught by Strauss; further, it is simply a combination of known parts with predictable results, simply using Strauss’ datum along with those of Pretell in making a determination; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The computing system according to claim 1, wherein said customer-lifetime-value score calculated in step (c) is based at least partly on a company-related value score of a company to which said customer is related to. [0238; the “lender balance” reads on a company-related value score; the customer is related as being at least a potential customer looking into a loan from said company]

With regard to Claim 5:
The computing system according to claim 1, wherein said price-sensitivity score calculated in step (b) is based at least partly on one or more of: demographics relating to said customer, product possession relating to said customer, product usage relating to said customer, wealth indicators relating to said customer, or inbound and outbound contacts relating to said customer. [Strauss, 0158; that the price sensitivity may be determined for “a cluster corresponding to college students” reads on the claimed demographics]

With regard to Claim 14:
A computer-implemented method for allocating a discount to a mortgage request, comprising the steps of:
(a)    receiving, at a server, [0049; “server”] said mortgage request from a customer by said server, said mortgage request comprising request data… [0060; a user seeks “origination or refinancing” of a “loan” and is asked to “select a loan purpose”; 0061; the loan may be a “mortgage”]
 (c)    calculating, by said server, customer-lifetime-value data based on said request data and said at least one customer-lifetime-value model parameter by said server, said customer-lifetime-value data comprising a customer-lifetime-value score; [0069; “Server 11 then presents the user with the most affordable loan, based upon the user’s preference either to minimize total payments or to minimize after-tax interest payments”; 0201-0202 showing the necessary calculation] and
(d)    allocating said discount to said mortgage request according to said plurality of discount rules, said plurality of discount rules comprising at least one discount rule… and at least one discount rule taking into account said customer-lifetime-value data. [0068; costs are “discounted to account for the time value of money, to provide users with a loan that minimizes non-principal payments”]

Pretell does not explicitly teach at least one price-sensitivity model parameter, calculating, by said server, price-sensitivity data based on said request data and said at least one price-sensitivity model parameter by said server, said price-sensitivity data comprising a price-sensitivity score or taking into account said price-sensitivity data, but it is known in the art.  Strauss teaches a system for adaptive incentive allocation. [title] It may provide “financing or lease discounts”. [0004] It does this by determining a “price elasticity of demand” using a “demand model”, [0012] and determines the “effect of incentive changes” based in part on the price elasticity. [0088] Price elasticity reads on price sensitivity and is, per se, a score.  Strauss and Pretell are analogous art as each is directed to electronic means for providing financing.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Strauss with that of Pretell in order to account for such a well-known economic metric as price elasticity, as taught by Strauss; further, it is simply a combination of known parts with predictable results, simply using Strauss’ datum along with those of Pretell in making a determination; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 15:
Use of a computing system for allocating a discount to a mortgage request according to claim 1 by a mortgage issuer to generate a mortgage offer for a customer of said mortgage issuer.

This claim is not patentably distinct from claim 1.  As claim 1 carries out a method, that already reads on use of the there-claimed computing system; that it is done “by a mortgage issuer” purports to limit a characteristic of a human, which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight; “to generate a mortgage offer for a customer of said mortgage issuer” is merely a statement of intended use which is considered but given no patentable weight.

With regard to Claim 16:
The computing system according to claim 2, wherein said customer owns said company.

This claim is not patentably distinct from claim 2, as it purports to limit a characteristic of a human; this imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. in view of Strauss et al. further in view of Ranft et al. (U.S. Publication No. 2016/0232546).

With regard to Claim 3:
The computing system according to claim 2, wherein said customer-lifetime-value score calculated in step (c) is based at least partly on a churn probability relating to said customer and/or said company.

Pretell and Struass teach the system of claim 2 but do not explicitly teach the use of a churn probability, but it is known in the art.  Ranft teaches a financial-product system [title] that deals with “various types of financial products” such as “mortgages”, a “financing offer tied to the purchase of a vehicle” and the like. [0041] A “Mortgage Scoring” computation takes into account variables such as a “Customer churn trend”. [0128; pg. 15, table 2A] Ranft and Pretell are analogous art as each is directed to electronic means for managing information related to financing a loan.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ranft with that of Pretell and Strauss in order to take into account such an important metric as customer retention when making a computation; further, it is simply a substitution of one known part for another with predictable results, simply using Ranft’s datum in place of, or in addition to, those of Pretell when computing a score; the substitution produces no new and unexpected result.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. in view of Strauss et al. further in view of Dhandapani et al. (U.S. Publication No. 2017/0178063).

With regard to Claim 4:
The computing system according to claim 2, wherein said calculating in step (c) comprises determining a non-take probability associated with a non-take event wherein said customer does not accept a mortgage offer relating to said mortgage request, and wherein said customer-lifetime-value score calculated in step (c) is based at least partly on a customer-related value score and/or said company-related value score associated with said non-take event.

Pretell and Strauss teach the system of claim 2 including determining probabilities (e.g. Strauss, 0090; a “conditional probability” that a purchase is made) and a customer-related value score as cited above, but do not explicitly teach determining a non-take event, but it is known in the art.  Dhandapani teaches a system related to “vehicle loan offers in response to receiving a loan application”. [0020] A “transaction proposal” such as the loan offer may be “rejected”, [0060] which reads on the claimed non-take event.  Dhandapani and Pretell are analogous art as each is directed to electronic means for managing information relating to loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dhandapani with that of Pretell and Strauss in order to make a determination involving a customer rejection of a proposal, as taught by Dhandapani; further, it is simply a substitution of one known part for another with predictable results, simply determining the likelihood, as in Strauss, of Dhandapani’s disclosed fact of a rejection rather than, or in addition to, his own datum; the substitution produces no new and unexpected result.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. in view of Strauss et al. further in view of Samson et al. (U.S. Patent No. 7,228,287).

With regard to Claim 6:
The computing system according to claim 1, wherein said computer-readable medium comprises a plurality of price-sensitivity segments;
wherein said allocating in step (d) comprises assigning said customer to one of said plurality of price-sensitivity segments according to a price-sensitivity discount rule belonging to said plurality of discount rules, said price-sensitivity rule taking into account said price-sensitivity score.

Pretell and Strauss teach the system of claim 1 including basing a decision on price sensitivity as cited above, but do not explicitly teach the use of segments, but it is known in the art.  Samson teaches an online incentive method [title] in which a “consumer may be classified” into one or the other of two price sensitivity categories. [Col. 4, lines 62-63] Discounts are based on this categorization: “[consumer] C1 will receive incentives greater than C2 because entering through a price-bot indicates that C1 is price sensitive”. [Col. 7, lines 33-35] Samson and Pretell are analogous art as each is directed to electronic means by which discounts may be provided.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Samson with that of Pretell and Strauss in order to treat different categories of consumers differently, as taught by Samson; further, it is simply a substitution of one part for another with predictable results, simply using Samson’s categories to determine price sensitivity in place of, or in addition to, Strauss’ procedure; the substitution produces no new and unexpected result.

With regard to Claim 7:
The computing system according to claim 6, wherein said computer-readable medium comprises a plurality of customer-lifetime-value segments; 
wherein said allocating in step (d) comprises assigning said customer to one of said plurality of customer-lifetime-value segments according to a customer-lifetime-value discount rule belonging to said plurality of discount rules, said customer-lifetime-value discount rule taking into account said customer-lifetime-value score. [0227; “mortgage categories” are recommended based on the “user’s choice of minimizing their total payments”]

With regard to Claim 8:
The computing system according to claim 7, wherein said discount allocated in step (d) is based at least partly on a reference discount associated with a combination of said assigned price-sensitivity segment and said assigned customer-lifetime-value segment.

As it is known (as shown above in regard to claim 6) to base a discount on a price sensitivity segment and (claim 7) to base it on a customer lifetime value segment, this claim would have been obvious to those then of ordinary skill in the art as it is simply a combination of known parts with predictable results.  Referring to the quantity as a “reference discount” is considered mere labeling and given no patentable weight.

Claims 9, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. in view of Strauss et al. further in view of Gordon et al. (U.S. Patent No. 8,386,395).

With regard to Claim 9:
The computing system according to claim 1, , wherein said computer-readable medium comprises said database, said database comprising historical mortgage application data and optionally historical customer data and/or historical market data; wherein said historical mortgage application data comprises a plurality of historical mortgage applications of which at least one comprises a historical mortgage application interest rate and a historical mortgage application discount; and wherein said computing system is further configured for carrying out a method for reconfiguring said at least one price-sensitivity model parameter and/or said plurality of discount rules, said method comprising the steps of:
(i) retrieving historical mortgage application data and optionally historical customer data and/or historical market data from said database according to a price-sensitivity query; and
(ii) processing the data retrieved in step (i) according to a price-sensitivity model, obtaining a reconfigured value for at least one of said at least one price-sensitivity model parameter and/or a reconfiguration for at least one of said plurality of discount rules.

Pretell and Strauss teach the system of claim 1 including using the data indicated in this claim aside from it being historical and providing terms and discounts, but do not explicitly teach updating these based on historical information, but it is known in the art.  Gordon teaches a system for modifying a loan. [title] He retrieves “historical information” for loans that were made “previously”, [Col. 9, lines 51, 53] and may then “modify one or more terms” of a loan “based on” an “adjustment” based on a “first model” that takes the information into account. [Col. 14, lines 8, 22-23] Gordon and Pretell are analogous art as each is directed to electronic means for managing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Pretell and Strauss in order to make updates as information becomes available, as taught by Gordon; further, it is simply a combination of known parts with predictable results, simply performing Gordon’s update at the end of Pretell and Strauss’ process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 11:
The computing system according to claim 1, wherein said computer-readable medium comprises said database, said database comprising historical customer data and optionally historical mortgage application data and/or historical market data; wherein said historical customer data relates to historical activity of at least one customer with an issuer of said mortgage request; and wherein said computing system is further configured for carrying out a method for reconfiguring said at least one customer-lifetime-value model parameter and/or said plurality of discount rules, said method comprising the steps of
(i)    retrieving historical customer data and optionally said historical mortgage application data and/or historical market data from said database according to a customer-lifetime-value query; and
(ii ) processing the data retrieved in step (i) according to a customer-lifetime-value model, obtaining a reconfigured value for at least one of said at least one customer-lifetime-value model parameter and/or a reconfiguration for at least one of said plurality of discount rules.

Pretell and Strauss teach the system of claim 1 including using the data indicated in this claim aside from it being historical and providing terms and discounts, but do not explicitly teach updating these based on historical information, but it is known in the art.  Gordon teaches a system for modifying a loan. [title] He retrieves “historical information” for loans that were made “previously”, [Col. 9, lines 51, 53] and may then “modify one or more terms” of a loan “based on” an “adjustment” based on a “first model” that takes the information into account. [Col. 14, lines 8, 22-23] Gordon and Pretell are analogous art as each is directed to electronic means for managing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Pretell and Strauss in order to make updates as information becomes available, as taught by Gordon; further, it is simply a combination of known parts with predictable results, simply performing Gordon’s update at the end of Pretell and Strauss’ process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 17:
The computing system according to claim 9, wherein said price-sensitivity query is determined at least partly by said plurality of discount rules.

Given that the established combination teaches both price sensitivity determination and discount rules based on various criteria as cited above, it would have been obvious to one then of ordinary skill in the art to combine them in this manner as it is simply a substitution of one known part (a criterion) for another with predictable results.

With regard to Claim 18:
The computing system according to claim 11, wherein said customer-lifetime-value query is determined at least partly by said plurality of discount rules.

Given that the established combination teaches both a customer lifetime value determination and discount rules based on various criteria as cited above, it would have been obvious to one then of ordinary skill in the art to combine them in this manner as it is simply a substitution of one known part (a criterion) for another with predictable results.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. in view of Strauss et al. further in view of Gordon et al. further in view of Utter et al. (U.S. Publication No. 2009/0271255).

With regard to Claim 10:
The computing system according to claim 9, wherein said price-sensitivity model applied in step (ii) comprises a statistical or machine learning model chosen from random forest, gradient boosting and neural networks.

Pretell, Strauss and Gordon teach the system of claim 9 but do not explicitly teach the use of these models, but it is known in the art.  Utter teaches a system for driving commercial transactions [title] such as a “mortgage” or other “loan”. [0020] He derives “sensitivity to price” [0027] using “neural networks”. [0026] Utter and Pretell are analogous art as each is directed to electronic means for managing commercial transactions such as loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Utter with that of Pretell, Strauss and Gordon, as market forces at the time were increasingly driving developers to incorporate artificial intelligence techniques in their applications; further, it is simply a substitution of one known part for another with predictable results, simply using Utter’s model in place of that of Strauss; the substitution produces no new and unexpected result. 

With regard to Claim 13:
The computing system according to claim 10, wherein said server comprises a network interface; and wherein at least part of said database is connected to said server via said network interface. [Sheet 1, Fig. 1; 0049; “server 11 including a database service computer 12 operatively coupled to data communications network hardware 14”]

Conclusion
It is noted that claim 12, and by dependence claims 19 and 20, are not rejected under 35 U.S.C. § 103 above, as none of the references cited herein, alone or in ordered combination, teach reconfiguration of a parameter based on information relevant to a simulation, in combination with the other limitations of claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694